     Case 3:17-cv-02150-AJB-MSB Document 38 Filed 04/20/20 PageID.305 Page 1 of 4


1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    MEDICAL EXTRUSION                                  Case No.: 17cv2150-AJB (MSB)
      TECHNOLOGIES,
12                                                       ORDER GRANTING PLAINTIFF’S
      INC.,
                                                         MOTION FOR PARTIAL SUMMARY
13                                      Plaintiff,
                                                         JUDGMENT, OR IN THE
14    v.                                                 ALTERNATIVE, FOR AN ORDER
                                                         TREATING SPECIFIED FACTS AS
15    APOLLO MEDICAL EXTRUSION
                                                         ESTABLISHED (Doc. No. 33)
      TECHNOLOGIES, INC.,
16
                           Defendant.
17
18         Presently before the Court is Plaintiff Medical Extrusion Technologies, Inc.’s
19   (“Plaintiff”) motion for partial summary judgment, or in the alternative, for an order
20   treating specified facts as established. (Doc. No. 33.) Defendant Apollo Medical Extrusion
21   Technologies, Inc. (“Defendant”) filed a statement of non-opposition to the motion. (Doc.
22   No. 34.) For the reasons set forth below, the Court GRANTS Plaintiff’s motion for partial
23   summary judgment.
24   I.    BACKGROUND
25         At the heart of the dispute, Plaintiff alleges Defendant infringed on Plaintiff’s
26   trademark and logo. (Complaint (“Compl.”), Doc. No. 1.) In Plaintiff’s first cause of action
27   in its complaint, Plaintiff seeks review of a ruling by the Trademark Trial and Appeal Board
28

                                                     1
                                                                                17cv2150-AJB (MSB)
     Case 3:17-cv-02150-AJB-MSB Document 38 Filed 04/20/20 PageID.306 Page 2 of 4


1    denying registration of Plaintiff’s trademark. (Compl. ¶ 22–25.) Plaintiff’s other claims are
2    for trademark infringement, unfair competition, and unfair trade practices. (Id. ¶ 29–39.)
3          On December 4, 2017, Defendant filed a motion to dismiss, which was denied by
4    the Court on April 10, 2018. (Doc. No. 11.) The Court ruled that Plaintiff’s appeal from
5    that decision was timely, but that the trademark infringement, unfair competition, and
6    unfair trade claims should be stayed pending the resolution of the Court’s ruling on
7    Plaintiff’s TTAB appeal. (Id. at 7.)
8          On January 31, 2020, Plaintiff filed this instant motion. (Doc. No. 33.) On February
9    7, 2020, Defendant filed a statement of non-opposition. (Doc. No. 34.) This order follows.
10   II.   LEGAL STANDARD
11         Summary judgment is appropriate under Rule 56 of the Federal Rules of Civil
12   Procedure if the moving party demonstrates the absence of a genuine issue of material fact
13   and entitlement to judgment as a matter of law. See Celotex Corp. v. Catrett, 477 U.S. 317
14   (1986). A fact is material when, under the governing substantive law, it could affect the
15   outcome of the case. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986). A dispute
16   is genuine if a reasonable jury could return a verdict for the nonmoving party. Anderson,
17   477 U.S. at 248.
18         A party seeking summary judgment always bears the initial burden of establishing
19   the absence of a genuine issue of material fact. Celotex, 477 U.S. at 323. The moving party
20   can present evidence that negates an essential element of the nonmoving party’s case or
21   demonstrate that the nonmoving party failed to establish an essential element of the
22   nonmoving party’s case on which the nonmoving party bears the burden of proving at trial.
23   Id. at 322–23. Once the moving party establishes the absence of genuine issues of material
24   fact, the burden shifts to the nonmoving party to set forth facts showing that a genuine issue
25   of disputed fact remains. Celotex, 477 U.S. at 322. The nonmoving party cannot oppose a
26   properly supported summary judgment motion by “rest[ing] on mere allegations or denials
27   of his pleadings.” Anderson, 477 U.S. at 256.
28

                                                   2
                                                                                  17cv2150-AJB (MSB)
     Case 3:17-cv-02150-AJB-MSB Document 38 Filed 04/20/20 PageID.307 Page 3 of 4


1           When ruling on a summary judgment motion, the court must view all inferences
2    drawn from the underlying facts in the light most favorable to the nonmoving party.
3    Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). The Court
4    does not make credibility determinations with respect to evidence offered. See T.W. Elec.,
5    809 F.2d at 630–31 (citing Matsushita, 475 U.S. at 587). Summary judgment is therefore
6    not appropriate “where contradictory inferences may reasonably be drawn from undisputed
7    evidentiary facts.” Hollingsworth Solderless Terminal Co. v. Turley, 622 F.2d 1324, 1335
8    (9th Cir. 1980).
9    III.   DISCUSSION
10          In its motion, Plaintiff states the central issue is whether the trademark “Medical
11   Extrusion Technologies” is descriptive of the goods produced and sold by Plaintiff. (Doc.
12   No. 33-1 at 5.) The TTAB had concluded that “Applicant’s proposed mark [Medical
13   Extrusion Technologies] is highly descriptive of Applicant’s goods under Section 2(e)(1).”
14   (Compl., Ex. A.) Plaintiff argues TTAB erred, and no reasonable trier of fact could find
15   that “medical extrusion technologies” describes Plaintiff’s products. (Doc. No. 33-1 at 7.)
16   Plaintiff argues “technologies” are not physical products, nor are they descriptive of
17   physical products, including the products sold by Plaintiff. (Id. at 5.) To support its
18   position, Plaintiff states it engaged an expert linguist who concluded “the phrase ‘medical
19   extrusion technologies’ is not descriptive of Applicant’s [Plaintiff’s] products, because it
20   refers to the means of manufacturing those products – a set of specialized processes,
21   procedures, and equipment – rather than the products themselves.” (Doc. No. 33-4, Disner
22   Declaration, Exhibit 1 at 14.) In addition, Plaintiff also points out that the Federal Circuit
23   has held in In re Hutchinson Technology Incorporated, 852 F.2d 552 (Fed. Cir. 1988) that
24   “technology” does not convey an immediate idea of the “ingredients, qualities, or
25   characteristics of the goods” listed.
26          In its statement of non-opposition, Defendant states that because the parties have
27   agreed in principal to a settlement of this matter, and dismissal of the entire action with
28   prejudice, Defendant does not oppose the motion. (Doc. No. 34 at 1.) Defendant further

                                                   3
                                                                                  17cv2150-AJB (MSB)
     Case 3:17-cv-02150-AJB-MSB Document 38 Filed 04/20/20 PageID.308 Page 4 of 4


1    provides notice that “subject to negotiation and execution of the full and final settlement
2    agreement, it does not and shall not oppose the entry of an Order reversing the decision by
3    the Trademark Trial and Appeal Board, nor does it oppose this Court’s finding that the
4    phrase ‘Medical Extrusion Technologies’ is not descriptive of any product or service.” (Id.
5    at 1–2.)
6          Accordingly, in light of the parties’ briefing, particularly Defendant’s non-
7    opposition to Plaintiff’s motion for partial summary judgment, the Court GRANTS
8    Plaintiff’s motion for partial summary judgment. The Court concludes the phrase “medical
9    extrusion technologies” is not descriptive of Plaintiff’s products. Such a finding is
10   established and binding on all further proceedings in this matter.
11
12         IT IS SO ORDERED.
13   Dated: April 17, 2020
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  4
                                                                               17cv2150-AJB (MSB)
